Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/194,687 for a BRACKET SYSTEM FOR MOUNTING ELECTRIUCAL BOXES, filed on 3/8/2021.  This correspondence is in response to applicant's reply filed on 10/28/2021.  Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the system comprising the mounting bracket wherein the free ends of the first support member and the second support member, opposite the first and second arms, are configured to contact the base of the T-grid ceiling member when the vertical stem is received in the support channel, in combination with the other limitations recited; regarding claim 11, the prior art does not teach the system comprising the mounting bracket wherein at least one of a free end of the first support member or a free end of the second support member, at an open end of the support channel, is configured to contact the base of the ceiling member when the vertical stem is received in the support channel; and a first contact member and a second contact member that extend from the second support member, at a location spaced apart from the free end of the second support member, to define a contact channel for slidably receiving the attachment end of the support structure, with the first contact member opposite the second contact member from the free end of the second support member so that the first contact member is above the second contact member when the vertical stem is received in the support channel, in combination with the other limitations recited; regarding claim 18, the prior art does not teach the method comprising the step of attaching the first and second mounting brackets to the first and second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 4, 2022